     Case 2:19-cr-00642-VAP Document 150 Filed 07/13/20 Page 1 of 5 Page ID #:3530

                                                                        FILED
                                                               CLERK, U.S. DISTRICT COURT

 1   NICOLA T. HANNA
     United States Attorney                                  JULY 13, 2020
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division                       CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)          BY: ___________________
                                                                 CC           DEPUTY
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                           UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                No. CR 19-642-VAP *
                                              No. CR 20-155-VAP
17              Plaintiff,
                                              ORDER SEALING DOCUMENT
18                    v.

19   IMAAD SHAH ZUBERI,

20              Defendant.

21

22   For good cause shown, IT IS HEREBY ORDERED THAT:
23         The government’s ex parte application for sealed filing is
24   GRANTED.    The documents sought to be filed under seal and the
25   government’s ex parte application for sealed filing shall all be
26   //
27   //
28
     Case 2:19-cr-00642-VAP Document 150 Filed 07/13/20 Page 2 of 5 Page ID #:3531



 1   filed under seal.     The government may produce the underlying

 2   documents as permitted or required by applicable law.

 3

 4    July 13, 2020
 5    DATE                                    HONORABLE
                                                   ABLE VIRGINIA A. PHILLIPS
                                              HONORA
                                                  RA
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00642-VAP Document 150 Filed 07/13/20 Page 3 of 5 Page ID #:3532



 1                                 IN CASE OF DENIAL:
 2           The government’s application for sealed filing is DENIED.          The

 3   underlying documents, including the sealing application, shall be

 4   returned to the government, without filing of the documents or

 5   reflection of the name or nature of the documents on the clerk’s

 6   public docket.

 7

 8

 9    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES DISTRICT JUDGE
10

11

12   Presented by:

13
        /S/ Elisa Fernandez
14    Elisa Fernandez
      Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00642-VAP Document 150 Filed 07/13/20 Page 4 of 5 Page ID #:3533

                                CERTIFICATE OF SERVICE
 1
           I, Sandy Ear, declare:
 2
           That I am a citizen of the United States and a resident of or
 3
     employed in Los Angeles County, California; that my business address
 4
     is the Office of United States Attorney, 312 North Spring Street,
 5
     Los Angeles, California 90012; that I am over the age of 18; and
 6
     that I am not a party to the above-titled action;
 7
           That I am employed by the United States Attorney for the
 8
     Central District of California, who is a member of the Bar of the
 9
     United States District Court for the Central District of California,
10
     at whose direction the service by email described in this
11
     Certificate was made that on July 8, 2020, I was caused to email the
12
     above-titled action, a copy of: Proposed order sealing document
13
     (Under Seal)
14
       ‫ ܆‬Placed in a closed envelope          ‫ ܆‬Placed in a sealed envelope
15       for collection and inter-              for collection and mailing
         office delivery, addressed as          via United States mail,
16       follows:                               addressed as follows:

17     ‫ ܆‬By hand delivery, addressed          ‫ ܆‬By facsimile, as follows:
         as follows:
18
       ‫ ܈‬By Email, as follows:                ‫ ܆‬By Federal Express, as
19                                              follows:

20     Thomas P. O’Brien, Esq.
       tobrien@bgrfirm.com
21

22     Ivy Wang, Esq.
       iwang@bgrfirm.com
23
       Evan Davis, Esq.
24     davis@taxlitigator.com
25
     at their last known email address.
26
           This Certificate is executed on July 8, 2020 at Los Angeles,
27

28
     Case 2:19-cr-00642-VAP Document 150 Filed 07/13/20 Page 5 of 5 Page ID #:3534

     California.    I certify under penalty of perjury that the foregoing
 1   is true and correct.
 2

 3
                                                  /s/ Sandy Ear
 4                                               SANDY EAR
                                                 Legal Assistant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
